              Case 1:19-cv-01105-AWI-BAM Document 112 Filed 08/23/21 Page 1 of 3


 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT
 6                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8       JERRY COX, an Individual,                                    CASE NO. 1:19-CV-01105-AWI-BAM
 9                                 Plaintiff,
         v.                                                           ORDER DENYING MOTION FOR
10                                                                    ABSTENTION AND STAY BY
         MARIPOSA COUNTY; MARIPOSA                                    DEFENDANTS MARIPOSA COUNTY,
11       COUNTY SHERIFF’S OFFICE; SHERIFF                             MARIPOSA COUNTY SHERIFF’S
         DEPUTY WILLIAM ATKINSON;                                     OFFICE, SHERIFF DEPUTY WILLIAM
12       SHERIFF DEPUTY WESLEY SMITH;                                 ATKINSON AND SHERIFF DEPUTY
         ASHLEY HARRIS; CALIFORNIA                                    WESLEY SMITH
13       RECEIVERSHIP GROUP
         (“CRG”) AND MARK ADAMS IN HIS
14       INDIVIDUAL AND OFFICIAL                                      (Doc. No. 47)
         CAPACITY, AND DOES 1 THROUGH
15       100, INCLUSIVE.
16                                Defendants.
17

18

19
               Defendants Mariposa County, Mariposa County Sherriff’s Office, Sheriff Deputy William
20
     Atkinson and Sheriff Deputy Wesley Smith (“County Defendants”) contend in the motion at bar
21
     that, under the Younger abstention doctrine or, alternatively, the Colorado River doctrine, the
22
     Court should stay Plaintiff Jerry Cox’s claims against them in this action while County of
23
     Mariposa v. JDC Land Company, LLC, et al., Case No. 10887 (Mariposa Cty. Sup. Ct.) (“State
24
     Court Action”) is pending. Doc. No. 47-1.1
25
     1The docket in this case is a mess because, in many cases, records have not been filed correctly. Most important,
26
     documents filed in support of memoranda, such as declarations and requests for judicial notice, must be standalone
27   docket entries, filed separately from the memoranda they support, and exhibits to such documents must be filed as
     attachments, not as standalone docket entries. For example, if a request for judicial notice referencing three exhibits
28   were filed as Doc. No. 30, the first exhibit to that request for judicial notice would be filed as Doc. No. 30-1; the
     second exhibit would be filed as Doc. No. 30-2; and the third exhibit would be filed as Doc. No. 30-3. The exhibits
              Case 1:19-cv-01105-AWI-BAM Document 112 Filed 08/23/21 Page 2 of 3


 1              The State Court Action2 arose from an October 14, 2016 property inspection in which
 2 Mariposa County supposedly found more than 100 “substandard, dangerous and illegal

 3 conditions” on a several-hundred-acre parcel (the “Property”) that Cox once owned through JDC

 4 Land Company, LLC (“JDC”). Doc. No. 47-1, Part II. Cox argues that the State Court Action has

 5 effectively come to an end because the Mariposa Superior Court has confirmed the sale of the

 6 Property. Doc. No. 69 at 3:16-22.3 The County Defendants argue that the State Court Action has

 7 not ended because the state court had not discharged the receiver appointed to oversee the

 8 Property and Cox’s petition to the California Supreme Court challenging appointment of the

 9 receiver had not been decided at the time this motion was briefed. Doc. No. 98 at 3:10-20.

10              While this information was not furnished to the Court by the County Defendants, the Court
11 takes judicial notice of the California Supreme Court docket for County of Mariposa v. JDC Land

12 Company, Case No. S264800 showing that Cox’s petition for review to the California Supreme

13 Court was denied on December 9, 2020.4 Further, it appears from the record in this case that the

14 hearing on discharge of the receiver in the State Court Action was likely to take place in the first

15 few months of 2021. Doc. No. 98 at 3:11-14. County Defendants have not provided the Court with

16 updated information on that issue either and the Mariposa Superior Court docket for the State

17 Court Action is not readily available to the Court, but the Court sees no reason to believe that the

18 receiver has not been discharged at this point. See Doc. No. 84 (stating that the Mariposa Superior

19 Court twice denied Cox leave to bring claims against the receiver).

20              Finally, the County Defendants claim, on reply, that they have non-receivership causes of
21

22 must not be filed as Doc. No. 31, Doc. No. 32, and Doc. No. 33. Docket Numbers 72 -83 and (even worse) Docket
     Numbers 85-92 in the electronic docket for this case are particularly vivid illustrations of improper and confusing
23 filing practices employed thus far. This is the second time the Court has had to address this issue, see Doc. No. 44 at 2
     n.3, and counsel for all parties are hereby put on notice that, henceforth, the Court may disregard filings that do not
24 comply with the foregoing protocol.
     2   The Court grants County Defendants’ request for judicial notice of various records relating to the State Court Action.
25 Doc. Nos. 48, 101; see Fed. R. Civ. Pro. 201(b)(2); Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011) (stating
     that federal courts “may take notice of proceedings in other courts, both within and without the federal judicial
26   system, if those proceedings have a direct relation to matters at issue”). The Court did not make use of documents
     referenced in Cox’s request for judicial notice in deciding this motion, see Doc. No. 72, so Cox’s request for judicial
27   notice is denied. See Neylon v. County of Inyo, 2016 WL 6834097, at *4 (E.D. Cal. Nov. 21, 2016) (Ishii, J.).
     3 Unless otherwise indicated, page citations to documents filed electronically with the Court are to the page number in

28   the CM/ECF stamp at the top of each page.
     4 See Fed. R. Civ. Pro. 201(b)(2); Trigueros, 658 F.3d at 987.



                                                                  2
          Case 1:19-cv-01105-AWI-BAM Document 112 Filed 08/23/21 Page 3 of 3


 1 action to litigate against JDC in the State Court Action. Doc. No. 98 at 3:14-15. The County

 2 Defendants make no showing at all, however, as to what those claims are, what their status is or

 3 how they supposedly bear on this case.

 4         Both the Younger doctrine and the Colorado River doctrine presuppose a parallel
 5 proceeding of some sort in state court. See ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund ,

 6 754 F.3d 754, 759 (9th Cir. 2014) (stating that, in civil cases, “Younger abstention is appropriate

 7 only when the state proceedings … are ongoing”); Holder v. Holder, 305 F.3d 854, 867 (9th Cir.

 8 2002) (stating that under Colorado River, “considerations of wise judicial administration … may

 9 justify a decision by the district court to stay federal proceedings pending the resolution of

10 concurrent state court proceedings involving the same matter”).

11         The County Defendants have not satisfied the Court that there is a “concurrent state court
12 proceeding involving the same matter” as this case, see Holder, 305 F.3d at 867, and the Court

13 will deny the motion on those grounds.

14                                                ORDER
15         Accordingly, IT IS HEREBY ORDERED that:
16         1. The motion for abstention and stay brought by Defendants Mariposa County, Mariposa
17             County Sheriff’s Office, Sheriff Deputy William Atkinson, and Sheriff Deputy Wesley
18             Smith (Doc. No. 47) is DENIED; and
19         2. All counsel appearing in this case will follow the filing protocol set forth in footnote 1
20             to this order.
21
     IT IS SO ORDERED.
22

23 Dated: August 23, 2021
                                                 SENIOR DISTRICT JUDGE
24

25

26

27

28

                                                      3
